Exhibit 6
Case 2:16-cv-00693-RWS-RSP Document 29 Filed 08/26/16 Page 1 of 97 PageID #: 816




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          MARSHALL DIVISION

  ALACRITECH, INC., a California corporation,

                                 Plaintiff,

            v.                                                  Case No. 2:16-cv-00693-JRG
  TIER 3, INC., a Washington corporation,                       Jury Trial Demanded
  SAVVIS COMMUNICATIONS CORP., a
  Missouri corporation,
  CENTURYLINK COMMUNICATIONS LLC, a
  Louisiana corporation,

                                 Defendants.



      PLAINTIFF'S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

            In this action for patent infringement under 35 U.S.C. § 271, Plaintiff Alacritech, Inc.

  ("Alacritech"), by and through its undersigned counsel, complains and alleges as follows against

  Defendants Tier 3, Inc., Savvis Communications Corp., and CenturyLink Communications LLC,

  based on Alacritech's own personal knowledge with respect to its own actions and upon

  information and belief with respect to others' actions:

                                                   THE PARTIES

            1.            Alacritech is a California corporation with its principal place of business at P.O.

  Box 20307, San Jose, California 95160.

            2.            Tier 3, Inc. is a Washington corporation with its principal place of business at

  1120 112th Ave NE, Ste. 200, Bellevue, Washington 98004-4505.

            3.            Savvis Communications Corp. is a Missouri corporation with its principal place of

  business at 1 Savvis Parkway, Town & Country, Missouri 63017.




  06973-00001/8291414.2                                    1
Case 2:16-cv-00693-RWS-RSP Document 29 Filed 08/26/16 Page 12 of 97 PageID #: 827




  demand-with-centurylink.pdf;             "CenturyLink     -   Texas   DIR   Price   List,"   available   at

  http://www.centurylink.com/business/texas/pdf/nortel-platforms-msrp-dir-sdd-1472-

  pr130199.pdf.

            35.           A large and growing portion of CenturyLink's revenue is tied to the infringing

  data centers and the products and services described above. Without the benefit of Alacritech's

  patented technologies, the infringing data centers and services that CenturyLink operates and

  provides would cost substantially more and/or suffer a significant degradation in performance,

  hurting CenturyLink's business as a result.

                                                      COUNT I

                                INFRINGEMENT OF U.S. PATENT NO. 7,124,205

            36.           Alacritech re-alleges and incorporates by reference each of the allegations of the

  paragraphs set forth above as though fully set forth herein.

            37.           Alacritech is the current exclusive owner and assignee of all right, title, and

  interest in and to U.S. Patent No. 7,124,205 (the "'205 patent"), titled "Network Interface Device

  that Fast-Path Processes Solicited Session Layer Read Commands," duly and legally issued by

  the United States Patent and Trademark Office on October 17, 2006, including the right to bring

  this suit for injunctive relief and damages. A true and correct copy of the '205 patent is attached

  hereto as Exhibit A.

            38.           The '205 patent is valid and enforceable.

            39.           CenturyLink has directly infringed and is currently directly infringing the '205

  patent by making, using, selling, offering for sale, and/or importing into the United States,

  without authority, products, methods, equipment, and/or services that practice one or more

  claims of the '205 patent in connection with infringing RSC, InfiniBand and/or RoCE

  functionality, including but not limited to as a part of operating its data centers; as a part of


  06973-00001/8291414.2                                   12
Case 2:16-cv-00693-RWS-RSP Document 29 Filed 08/26/16 Page 18 of 97 PageID #: 833




            41.           As of no later than the filing and service of the first-filed complaint in Alacritech

  Inc. v. CenturyLink, Inc., No. 2:16-cv-00693-JRG (E.D. Tex. first filed June 30, 2016), Dkt. 1

  (hereinafter, the “Original Complaint”), CenturyLink is also indirectly infringing the '205 patent.

            42.           CenturyLink has actual knowledge of Alacritech's rights in the '205 patent and

  details of CenturyLink's infringement of the '205 patent based on at least the filing and service of

  the Original Complaint.

            43.           CenturyLink makes, uses, imports, offers for sale, and/or sells the '205 Accused

  Activities (including, for example, those described above) with knowledge of or willful blindness

  to the fact that its actions will induce CenturyLink's customers to infringe the '205 patent.

  CenturyLink induces others to infringe the '205 patent in violation of 35 U.S.C. § 271 by

  encouraging and facilitating others to practice the '205 patent's inventions for accelerated

  network communications with intent that those performing the acts infringe the '205 patent. For

  example, CenturyLink provides '205 Accused Activities, such as services wherein CenturyLink

  supports and provides, sets up and/or operates equipment for its customers, causing its customers

  to perform infringing RSC functionality and practice the InfiniBand and/or RoCE protocols.


  06973-00001/8291414.2                                    18
Case 2:16-cv-00693-RWS-RSP Document 29 Filed 08/26/16 Page 96 of 97 PageID #: 911




            F.            A judgment and order finding that this is an exceptional case within the meaning

  of 35 U.S.C. § 285, and an award to Alacritech of its attorneys' fees, costs and expenses incurred

  in connection with this Action; and

            G.            Such other relief as the Court deems just and equitable.

                                           DEMAND FOR JURY TRIAL

            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Alacritech demands a trial

  by jury on all matters and issues triable by jury.

  Dated: August 25, 2016                                     QUINN EMANUEL URQUHART &
                                                             SULLIVAN, LLP

                                                             /s/ Claude M. Stern with permission Andrea L.
                                                             Fair
                                                             Claude M. Stern
                                                             California State Bar No. 96737
                                                             claudestern@quinnemanuel.com
                                                             QUINN EMANUEL URQUHART &
                                                             SULLIVAN, LLP
                                                             555 Twin Dolphin Drive, 5th Floor
                                                             Redwood Shores, CA 94065
                                                             Telephone: (650) 801-5000
                                                             Facsimile: (650) 801-5100

                                                             Joseph M. Paunovich
                                                             joepaunovich@quinnemanuel.com
                                                             California State Bar No. 228222
                                                             Jordan Brock Kaericher
                                                             California State Bar No. 265953
                                                             jordankaericher@quinnemanuel.com
                                                             QUINN EMANUEL URQUHART &
                                                             SULLIVAN, LLP
                                                             865 South Figueroa Street, 10th Floor
                                                             Los Angeles, CA 90017
                                                             Telephone: (213) 443-3000
                                                             Facsimile: (213) 443-3100

                                                             T. John Ward, Jr.
                                                             Texas State Bar No. 00794818
                                                             jw@wsfirm.com
                                                             Claire Abernathy Henry
                                                             Texas State Bar No. 24053063


  06973-00001/8291414.2                                   96
